DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-12 in application number 16/060,867.  Claims 2-10 and 12 are pending and have been examined on the merits.

Response to Remarks
	Regarding the rejection of claims 2-12 under 35 U.S.C. 101, Examiner finds the additional elements of the server, the node device, and implementing the software of the smart contract to overcome the subject-matter eligibility rejection because the amended claims are sufficient under 2019 PEG Step 2A.2.
	Regarding the rejection of claims 2-12 under 35 U.S.C. 112(b), the amendments overcome the rejection.
	Regarding the rejections of claims 2-4 and 7-10 under 35 U.S.C. § 103 as being unpatentable over BIERNAT in view of  STEW, and further in view of ZHANG, Examiner finds Applicant’s argument with respect to amended, independent claim 2, as presented here, to be persuasive in overcoming the disclosure of BIERNAT.
	As such a new search was conducted in view of the amendments to independent claims 2, 7, and 8, and a new grounds of rejection provided herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20180225640 A1 (hereinafter “CHAPMAN”) in view of Pre-Grant Publication US 20040158479 A1 (hereinafter “ADHIKARI”), and further in view of NPL document “Appointment With Deposit - Stew's Self Service Garage” (hereinafter, “STEW”) (available at https://web.archive.org/web/20160605012421/http://stewsgarage.com/make-an-appointment-2/) .  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding independent claims(s) 2, 7, and 8:

7.	A maintenance station management system, comprising: a data management server configured to: 
8. 	A data management server, comprising a memory, a processor and a maintenance station management program stored in the memory and executable by the processor, wherein when executing the maintenance station management program, the processor is configured to: 
[0020] FIG. 1 shows components of a distributed data control system 100, according to an exemplary embodiment. The exemplary system 100 may comprise a webserver 101, an application server 103, databases 105, a key store 107, a client device 109, distributed network nodes 111, and a third-party transaction server 113.
[0022] [. . .] The webserver 101 may then be instructed to generate webpage content, access or generate data stored in the system database 105, and access or generate data stored in the blockchain instances, according to the user role defined by the user record in the system database 105.
[0023] An application server 103 may generate, access, and update blockchain instances hosted on system nodes 111, according to instructions received from a client device 109 via a webserver 101. The application server 103 may be any computing device comprising a processor and non-transitory machine-readable storage capable of executing the various tasks and processes described herein. Non-limiting examples of such computing devices may include workstation computers, laptop computers, server computers, and the like. While the exemplary system 100 includes a single application server 103, one having skill in the art would appreciate that in some embodiments the application server 103 may include any number of computing devices operating in a distributed computing environment. It would also be appreciated that although the application server 103 is shown in FIG. 1 as being a separate device from a webserver 101, in some embodiments the webserver 101 and the application server 103 may be the same device.
[0024] Software executed by the application server 103 may provide blockchain services to users interacting with the application server 103 via the webserver 101. The application server 103 may update and query record in the system database 105 according to the instructions received from the client device 109.
[0025] In operation, when a user instructs the application server 103 to conduct a transaction requiring a query of the blocks of the blockchain, the application server 103 may conduct a poll of the network nodes 111 to identify the queried data, based on the hash values identifying the blocks, and then determine whether the data within the identified blocks is accurate.
[Henceforth, the limitations of method claim 2, commensurate in scope with claims 7 and 8, are presented.]
2.1		receiving, by the data management server, a transaction request of using a maintenance station from a first user;
[0055] In a first step 301, a payee-user or a permissioned third-party user initiates a payment transaction associated with a contractual payment obligation that may be captured within a smart contract. For example, a payee-user or a permissioned third-party user may interact with a graphical user interface (GUI) of a website hosted on a webserver, to input a payment request that a payor provide a payment. In some cases, the payment request may be associated with a pre-existing contractual agreement or smart contract on the blockchain. An exemplary smart contract may be an initiate payment obligation smart contract. Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain. In either case, the payment request may be associated with one or more clauses (i.e., portions of executable code) of the smart contract. In some implementations, the payment request may be generated as a response to receiving one or more digital event triggers. In other implementations, one or more oracles may trigger the smart contracts to generate the payment transactions.
CHAPMAN at 55, Fig. 3.
2.2		calling, by the data management server, a usage smart contract of the maintenance station from a block chain node device to grant a permission of usage of the maintenance station to the first user according to the transaction request;
an application server 103 may monitor or otherwise subscribe to payment records generated and published by the transaction server 113. The application server 103 may then generate digital payment tokens representing the payment status of a particular party-obligation, where the digital payment token may comprise one or more data fields containing payment status data associated with a given transaction. . . . And in some implementations, the application server 103 may receive the data fields for a digital payment token from a smart contract, whereby code of a smart contract may be generated by user and then added to a block of the blockchain, which, when executed, instructs the application server 103 to generate a digital payment token using payment data provided from the smart contract.
CHAPMAN at 41, Fig. 3
[0062] FIG. 4 shows an exemplary method 400 for intelligent auto-calculation, based on the one or more smart contracts deployed in a blockchain, according to an exemplary embodiment.
[0065] In some implementations, the digital event trigger may be implemented as a part of a smart code or smart contract. For example, the aforementioned software modules detecting one or more digital event triggers may be a part of a smart contract. These software modules may be the portion of the smart contract running locally on the network node and may invoke other portions of the smart contract stored in the blockchain as detailed below. In some implementations, one or more digital event triggers may be from one or more oracle sources.
CHAPMAN at 64-65, Fig. 4.
2.3		initiating, by the data management server, a transaction payment request when the first user finishes using the maintenance station;
[0057] In a next step 303, the application server instructs a third-party server of a payment services system (e.g., Fedwire, ACH, SWIFT) to execute a payment from a payor-account to a payee-account, using the payment data provided from the payment request inputs or the smart contract. In some cases, a web application executed by the webserver may provide instructions and data inputs to a payment services application executed by the application server, triggering the application server to initiate the payment transfer between accounts. In response, the application server transmits instructions, account data, and other payment data to the third-party server of the payment services system. The application server may then monitor the payment records published by the third-party server.

2.4		 calling, by the data management server, the usage smart contract from the block chain node device to finish a payment transaction according to a transaction payment confirmation instruction of the first user, and performing an income distribution according to an income distribution rule of the usage smart contract;
[0058] [. . .] In yet other implementations, the payment entity relationship table may be implemented as a part of a smart contract in the system blockchain and the application server may retrieve the smart contract from the latest valid blockchain. Based on execution of the smart contract, the application server may identify the payment entity of the payor and/or the payee and automatically transmit instructions to the servers of the payment entity to effectuate the payment. In some embodiments, the payment system may receive manual instructions from the payor-user, payee-user, and/or a permissioned user to effectuate the payment. Although the aforementioned embodiments describe a payment system as a third party system, the embodiments wherein the payment system may be a blockchain enabled separate system maintained by distributed network nodes hosting the blockchain should be considered within the scope of this disclosure.
CHAPMAN at 58, Fig. 3 (disclosing the calling of the smart contract as “retrieve the smart contract from the latest valid blockchain,” and the income distribution rule as the application server automatically transmitting instructions to “effectuate payment.”).  NOTE: The term income distribution rule is encompassed the automatic effecting of payment according to the instructions of the smart contract because income distribution is the same as payment, e.g. a party can receive income distributed from one party to another party, and the Specification does not give a lexicographic definition to the contrary.
2.5		 sending, by the data management server, transaction information to the block chain node device, so that the block chain node device registers the transaction information into a block chain;
the application server may generate a new token block for a new digital payment token to be added to the system blockchain, where the new digital payment token may comprise transaction data pulled from a payment transaction record generated by the application server in a system database and/or transaction data associated with a clause of the smart contract in a block on the blockchain. The payment transaction data of the digital payment token may include data fields including the payee, the payor, and an amount of the transaction, among other fields of transaction data. The application server may generate a block address for the new token block by generating a hash value from one or more data fields of the digital payment token of the new token block and one or more data fields of one or more preceding blocks of the system blockchain. 
CHAPMAN at 59, Fig. 3.
2.6		 and receiving investment cost information submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment of the second user to the block chain node device by the data management server. 
[0061] In a next step 309, the application server may generate a second new token block, superseding the first new token block, and containing a second digital payment token indicating that the payment was completed. The second digital payment token may comprise transaction data that may be pulled from the transaction data contained within the status response received from the third-party server, and/or the transaction data may be pulled from the payment transaction record updated by the application server based on the status response received from the third-party service. . . . In some embodiments, the generation of the new token block may be a digital event trigger for one or more intelligent auto-calculations. In some embodiments, the application server may record in the blockchain additional blockchain transactions associated with the purpose of the payment. For example, the received payment may be associated with a capital call and when the application receives the notification of the payment settlement, the application server may generate another block with updates to a capital call record. That is, the application server may retrieve from and update the capital call record in the blockchain to reflect the payment settlement. In other words, the application server may update the capital call record within the blockchain (i.e. by generating a superseding block to reflect that the payee-user's portion of the capital called has been received.
CHAPMAN at 61, Fig. 3. (disclosing the application server receiving the transaction data by “pulling” the transaction data from the third party server).  NOTE: The second user is the user on the payee-end of the transaction initiated by the first user payor. CHAPMAN at 59 (“The payment transaction data of the digital payment token may include data fields including the payee, the payor, and an amount of the transaction, among other fields of transaction data.).
	However, CHAPMAN does not explicitly disclose: at (2.2) usage of the maintenance station; at (2.3) using the maintenance station; at (2.6) investment cost information or calculating return on investment.
	ADHIKARI discloses the following not explicitly disclosed by CHAPMAN:
2.6		 and receiving investment cost information submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment of the second user to the block chain node device by the data management server.
[0042] Turning to FIG. 4, the elements of the input data set comprise: income statement data 64, balance sheet data 66, future growth and expenses data 68, financing data 70, deal structure data 72, miscellaneous data 74, and taxation data 76. In one embodiment of the present invention, income statement input data breaks down into: pre-acquisition sales 78; earnings before interest, taxes, depreciation and amortization ("EBITDA") 80; reduction from EBITDA for salaries, additional expenses 82, and rent 84.
[0077] Using the input data set and value set, the system calculates an output data set 182. The output data set comprises Income Statement data for the acquired business 184, Cash Flow data for the acquired business 186, Balance Sheet data for the acquired business 188, Buyer's Return on Investment 190, and additional calculations 192 such as bank loans, source of funds data, use of funds data, purchase price allocation, financial rations, depreciation schedule, and The system calculates the output data set with conventional methods used in the finance and accounting fields to calculate financial statements and return on investment, along with built-in algorithms defining borrowing sequence and funds disbursement sequence.
ADHIKARI at 42 77 (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system).
	Where CHAPMAN discloses the application server receiving a transaction request from a first user, such that the server accesses the clause of a smart contract to initiate and complete the transaction by transmitting transaction data to the blockchain; and where ADHIKARI discloses transaction data as an input for calculating return on investment; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of CHAPMAN to substitute the output of its “auto-calculations” of transaction data to include investment information or return on investment by a user, as in ADHIKARI.  This is because the substitution of one calculation for another yields the invention of CHAPMAN implementing the calculation of ADHIKARI to a predictable result.  
	However the combination of CHAPMAN in view of ADHIKARI does not disclose that the permission granted is to the first user is related to: at (2.2) usage of the maintenance station; and at (2.3) using the maintenance station.
	STEW discloses a first user receiving permission to use a maintenance station by a second user by initiating a transaction and making a deposit:
1) Select a service: To request a reservation, please choose your desired service from the dropdown menu and click the “Show available times” button.
2) Select a bay: Blue means at least one bay is available during that time but maybe not the one you want. Each bay is a little different so if you prefer a specific bay, choose it from the dropdown menu and be sure to click the “Show available times” button to see when that bay is available.

5) Pay the deposit: All reservations require a 20% non-refundable deposit through PayPal. The deposit will be applied toward your rental when you arrive for your appointment. You do not need to have a PayPal account, select the option to pay with a credit or debit card.  Your reservation is not complete until the deposit is completed through PayPal.
STEW (disclosing the “bay” as the maintenance station where permission for usage of the bay is obtained by paying the required deposit).
	Where CHAPMAN discloses the application server receiving a transaction request from a first user, such that the server accesses the smart contract to initiate a transaction, then generates a token indicating a status of the smart contract, and executes payment according to the terms of the smart contract; and where ADHIKARI discloses the return on investment calculation; and where STEW further discloses that initiating the transaction permits the first user access to the maintenance station, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN that can perform the steps of ADHIKARI, to include a grant of permission to the maintenance station in accordance with the smart contract.  This is because CHAPMAN already discloses the first user initiating access to the smart contract by sending a transaction request to the application server, which is the same transaction step that grants access in STEW, and this could be performed to a predictable result because the step can be performed alone the same as in combination.  Therefore claims(s) 2, 7, 8, are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 3 and 9 CHAPMAN discloses:

3.1		receiving a usage agreement of the maintenance station by the data management server;
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
CHAPMAN at 55 (disclosing the usage agreement as the “payment request inputs”).
3.2		 and sending, by the data management server, the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract of the maintenance station according to the usage agreement.
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
CHAPMAN at 55 (disclosing the smart contract as generated automatically from the received payment request inputs).
[0047] In a next step 202, the application server may deploy a first block containing a digital payment token associated with the payment obligation in a blockchain. A digital payment token may indicate a status of the payment obligation. The digital payment token may further indicate the amount of payment obligation. For example, the digital payment token may indicate that the payor-user has a fifty thousand dollar payment obligation and the payor-user hasn't fulfilled their payment obligation. The application server may generate the first block containing the digital payment token associated with the payor-user. In addition to the digital payment token, the application server may include other information such as digital payment tokens associated with other users, one or more smart contracts, and/or one or more documents in the first block.
[0048] In some implementations, the application server may transmit an instruction to the network nodes to append the first block to the latest valid blockchain as determined by one or more of the network nodes. In these implementations, the application server may receive the address of the first block in the blockchain from one or more network nodes and store the address in the database.
CHAPMAN at 47, 48 (disclosing the application server “may generate the first block” and that block is transmitted to a node device for validation and publication to the blockchain).
	Therefore claims(s) 3 and 9 are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 4 and 10 CHAPMAN discloses:
4. 	The maintenance station management method according to claim 3, 
	wherein, before receiving the usage agreement of the maintenance station by the data management server, the method further comprises: 
4.1		receiving, by the data management server, maintenance station information and investment cost information of the maintenance station submitted by the second user;
CHAPMAN at 55 (disclosing as at claim 3, where the payee user is the second user).
4.2		 establishing, by the data management server, a first correlation between the investment cost information and the maintenance station information, generating digital asset information of the maintenance station;
[0062] FIG. 4 shows an exemplary method 400 for intelligent auto-calculation, based on the one or more smart contracts deployed in a blockchain, according to an exemplary embodiment.
CHAPMAN at 62 (disclosing auto-calculation at the application server).
sending, by the data management server, the digital asset information of the maintenance station to the block chain node device, so that the block chain node device registers the digital asset information of the maintenance station into the block chain. 
CHAPMAN at 47. 48 (disclosing the block chain node device as registering the digital asset information generated by the application server such that it can be registered into the blockchain.).
	However CHAPMAN does not disclose: at (4.1) maintenance station information and investment cost information of the maintenance station; and at (4.2) a first correlation between the investment cost information and the maintenance station information, generating digital asset information of the maintenance station; and at (4.3) the maintenance station.
	ADHIKARI discloses the investment cost information, and a first correlation between the investment cost information and the [business] information.
[0011] The present method and system also comprises a calculating module configured to generate an output data set from an input data set and a value set, a compare module configured to compare an element in the output data set to an element in a valuation condition set, a best value module configured to iteratively adjust an element of the value set and calculate the output data set until a condition is met, and an interactive module configured to: calculate an output data set from user defined input, compare the output data set to a valuation condition set, enable the user to adjust the user defined input, calculate an adjusted output data set from the adjusted user defined input, and compare the adjusted output data set to the valuation condition set. A first switch module configured to receive a user initiated command to enable the system to switch from the best value mode to the interactive mode and a second switch module configured to receive a user initiated command to enable the processor to switch from the interactive to the optimization mode.
[0016] The present system and method offers an automated and interactive tool combined into a single system and method for valuing an entity, such as a business.
correlation with the value condition set); at 42, 77 (as cited at independent claim 2) (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system).
	However, the combination of CHAPMAN in view of ADHIKARI does not discloser a maintenance station.
	STEW discloses the maintenance station and maintenance station information.  STEW (disclosing the “bay” as the maintenance station where permission for usage of the bay is obtained by paying the required deposit).
	Where CHAPMAN discloses the data management server as the application server; where ADHIKARI discloses the investment cost information and comparing relationships between cost and business information; and where STEW discloses the business as a maintenance station; it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN to calculate the business info of ADHIKARI where the business is the maintenance station of ADHIKARI by the same substitution rationale of the independent claims.  Therefore claim(s) 4 and 10 are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 5 CHAPMAN discloses: 

[This is the final limitation (2.6) of independent claim 2]
	the method further comprises:
5.1		establishing a second correlation between the return on investment of the second user and the digital asset information of the maintenance station, and registering the second correlation between the return on investment of the second user and the digital asset information of the maintenance station into the block chain by the block chain node device. 
[0046] In a first step 201, the application server may receive an indication of a payment obligation associated with a payor-user. . . .  In yet other embodiments, the application server may generate the indication based on an intelligent auto-calculation performed by the application server or any other computing system. The indication may contain a payor-user identifying information such as a user identifying code, the amount of payment obligation, and/or the time frame (e.g. a due date) for the payor-user to fulfill the payment obligation.
[0052] [. . . ] Alternatively, the application server may hash the entire content of the second block to generate the final hash value and store the hash value in the second block. In some embodiments, in response to the updated digital payment token, the computer system may perform other downstream intelligent auto-calculations such as generating new payment obligations based on the payment amount received and management fees that have come due.
[0069] In the next step 404, the network node may execute the smart code or smart contract to generate one or more outputs. For example, the smart code may perform an auto-calculation based implementation of a fund management fee scheme in a private equity context.
second user payee’s transaction information, which includes info on the payor, where auto-calculated info can apply in at least one embodiment to a fund management fee) (Note: the “auto-calculation” is analogous to the step of establishing a second correlation).
	However CHAPMAN does not disclose: at (5.1) receiving investment cost information . . . submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment
	ADHIKARI further discloses:
5.1		establishing a second correlation between the return on investment of the second user and the digital asset information of the maintenance station, and registering the second correlation between the return on investment of the second user and the digital asset information of the maintenance station into the block chain by the block chain node device.
[0011] The present method and system also comprises a calculating module configured to generate an output data set from an input data set and a value set, a compare module configured to compare an element in the output data set to an element in a valuation condition set, a best value module configured to iteratively adjust an element of the value set and calculate the output data set until a condition is met, and an interactive module configured to: calculate an output data set from user defined input, compare the output data set to a valuation condition set, enable the user to adjust the user defined input, calculate an adjusted output data set from the adjusted user defined input, and compare the adjusted output data set to the valuation condition set. A first switch module configured to receive a user initiated command to enable the system to switch from the best value mode to the interactive mode and a second switch module configured to receive a user initiated command to enable the processor to switch from the interactive to the optimization mode.

ADHIKARI at 16 (disclosing the system of ADHIKARI as calculating investment information for an entity or business, analogous to the maintenance station); at 11 (disclosing the second correlation as the step of “and compare the adjusted output data set to the valuation condition set,” where the first correlation is “compare the output data set to a valuation condition set.”); at 42, 77 (as cited at independent claim 2) (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system).
	However, the combination of CHAPMAN in view of ADHIKARI does not discloser a maintenance station.
	STEW discloses the maintenance station and maintenance station information.  STEW (disclosing the “bay” as the maintenance station where permission for usage of the bay is obtained by paying the required deposit).
	Where CHAPMAN discloses the data management server as the application server auto-calculating transaction information to be registered with a blockchain; where ADHIKARI discloses the second correlation as  comparing relationships between cost and business information; and where STEW further discloses the business as a maintenance station; it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN to calculate the business info of ADHIKARI as a substitute for its own input data, where the business is the maintenance station of STEW, by the same substitution rationale of the independent claims.  Therefore 

	Regarding claim(s) 6 and 12 CHAPMAN discloses:
6.	The maintenance station management method according to claim 5, wherein, after sending the return on investment of the second user to the block chain node device by the data management server, the method further comprises:
6.1		receiving, by the data management server, a financing agreement submitted by the second user;
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
[0006] The systems and methods disclosed herein are intended to address the shortcomings in the art mentioned above, but may also provide additional or alternative benefits as well. As described herein, the systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain.
CHAPMAN at 55 (disclosing the usage agreement as the “payment request inputs.”); at 6 (disclosing that these steps can all be performed with respect to multiple parties, i.e., second party, and a third party).
6.2		 sending, by the data management server, the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract of the maintenance station according to the financing agreement;
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
CHAPMAN at 55 (disclosing the smart contract as generated automatically from the received payment request inputs); at 6 (disclosing that these steps can all be performed with respect to multiple parties, i.e., second party, and a third party).
[0047] In a next step 202, the application server may deploy a first block containing a digital payment token associated with the payment obligation in a blockchain. A digital payment token may indicate a status of the payment obligation. The digital payment token may further indicate the amount of payment obligation. For example, the digital payment token may indicate that the payor-user has a fifty thousand dollar payment obligation and the payor-user hasn't fulfilled their payment obligation. The application server may generate the first block containing the digital payment token associated with the payor-user. In addition to the digital payment token, the application server may include other information such as digital payment tokens associated with other users, one or more smart contracts, and/or one or more documents in the first block.
[0048] In some implementations, the application server may transmit an instruction to the network nodes to append the first block to the latest valid blockchain as determined by one or more of the network nodes. In these implementations, the application server may receive the address of the first block in the blockchain from one or more network nodes and store the address in the database.
CHAPMAN at 47, 48 (disclosing the application server “may generate the first block” and that block is transmitted to a node device for validation and publication to the blockchain).
6.3		 receiving, by the data management server, financing amount information submitted by a third user;
CHAPMAN at 55 (disclosing the usage agreement as the “payment request inputs”).
6.4		 and calculating, by the data management server, return on investment of the third user according to the financing amount information.
second user payee’s transaction information, which includes info on the payor, where auto-calculated info can apply in at least one embodiment to a fund management fee).
	However, CHAPMAN does not disclose at (6.4) return on investment.
	ADHIKARI discloses return on investment: at 42, 77 (as cited at independent claim 2) (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system). 
	Where CHAPMAN discloses the data management server as the application server auto-calculating transaction information to be registered with a blockchain; where ADHIKARI discloses the calculation of return on investment; and where STEW further discloses the business as a maintenance station; it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN to calculate the business info of ADHIKARI where the business is the maintenance station of STEW by the same substitution rationale of the independent claims.  Therefore claim(s) 6 and 12 are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ZALTA US 20070276743 A1 
[0077] Continuing with reference to FIGS. 5A and 5B, values entered by a user in equipment details section 506, such as purchase price, life of equipment, or the 
[0085] As noted above, a user can select control 508 to enter a return on equipment profit percent/dollar value on equipment and/or supplies/maintenance to be used in the calculation of the total service cost in connection with the respective equipment. FIG. 5C illustrates an example display screen 500 that includes dialog box 510 including controls to enable a user to define a return on investment percentage/dollar amount for equipment. As shown in dialog box 510, the purchase price for the selected piece of equipment (microscope) is shown, as well as text box controls enabling a user to submit a return on investment percentage and/or a return on investment dollar amount. In case a percentage value is submitted, the percentage is multiplied by the equipment purchase price, and then added to the equipment purchase price to calculate an equipment total price. In case a return on investment dollar value is submitted, the dollar amount is preferably added to the equipment purchase price to calculate an equipment total price.
[0086] Thus, by selecting profit percent control 508 that, accordingly, causes dialog box 510 to be displayed, a user can adjust the return on investment for equipment, maintenance and/or supplies which directly impacts the replacement cost per use value (FIGS. 5A-5C). This feature of the present invention enables users to tailor return on investments for various aspects of their businesses.
[0087] With reference now to FIG. 5D, return on investment dialog box 512 is provided that includes text box controls to enable a user to submit a return on investment percentage and/or a return on investment dollar amount for a selected supply/cost of maintenance. In the example shown in FIG. 5D, lens paper is the selected operating supply, having a cost of $11. The user has selected a mark-up percentage of 10%. When a percentage value is submitted, the percentage is multiplied by the supplies/maintenance cost, and then added to the supplies/maintenance cost to calculate supplies/maintenance total. In case a return on investment dollar value is submitted, the dollar amount is preferably added to the supplies/maintenance cost to calculate a supplies/maintenance total."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685